Exhibit 10.1

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (this “Agreement”), dated as of
February 6, 2014 (the “Execution Date”), is by and among Hess Corporation, a
Delaware corporation (“Hess Parent”), ZaZa Energy Corporation, a Delaware
corporation (“ZaZa Parent”), ZaZa Energy, LLC, a Texas limited liability company
(“ZaZa Energy”), Hess Oil France, a société par actions simplifiée existing
under the Laws of France (“Hess France”), ZaZa France S.A.S., a société par
actions simplifiée existing under the Laws of France (“ZaZa France”) and ZaZa
International Holding LLC, a Hungarian limited liability company (“ZIH”).

 

Hess Parent and Hess France are sometimes referred to herein collectively as the
“Hess Parties”; ZaZa Parent, ZaZa Energy, ZaZa France and ZIH are sometimes
referred to herein collectively as the “ZaZa Parties”; and each of the Hess
Parties and each of the ZaZa Parties are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Hess France and ZaZa Energy France (formerly known as Toreador Energy
France), a société par actions simplifiée existing under the Laws of France
(“ZEF”), are parties to that certain Investment Agreement dated as of May 10,
2010 (as amended, including by the Second Amendment Agreement dated as of
July 25, 2012, the “Investment Agreement”) in respect of the working interests
in certain exploration permits and pending permits which (in each case) have
been or may be granted in accordance with the mining legislation and regulations
applicable in France;

 

WHEREAS, Hess France and ZEF desired to generally terminate their business
relationship under, and unwind, such Investment Agreement, and in order to
accomplish the same, among other things, Hess France, ZEF, ZaZa France and ZIH
(collectively, the “Paris Parties”) entered into to that certain Paris Basin
Purchase and Sale Agreement, dated as of July 25, 2012 (as amended, the “Paris
PSA”);

 

WHEREAS, pursuant to the terms of the Paris PSA, Hess France agreed to grant ZEF
that certain Paris Basin ORRI (defined in the Paris PSA), and in furtherance
thereof, Hess France and ZEF entered into that certain Paris Basin ORRI
Agreement, executed October 1, 2012 and to be effective as of the Closing
(defined in the Paris PSA);

 

WHEREAS, ZaZa France and Vermilion REP SAS (“Vermilion”) entered into that
certain Share Purchase Agreement dated November 13, 2012 (the “Vermilion
Agreement”) and, in connection with the consummation of the transactions under
the Vermilion Agreement, ZaZa France sold 100% of the shares of ZEF to Vermilion
(such sale to Vermilion, the “ZEF Sale”), and, prior to such sale, ZEF
transferred the Paris Basin ORRI to ZaZa Parent;

 

WHEREAS, in connection with the ZEF Sale, pursuant to and in accordance with the
terms of the Section 3 of Exhibit K to the Paris PSA and the Escrow Agreement,
ZaZa France placed $15,000,000 into the escrow account established by the Escrow
Agreement (defined in the Paris PSA) (such amount, together with any interest
accrued thereon, the “Escrow Fund”) in order, among other things, to secure
ZEF’s cooperation in having Hess France approved, and ZEF

 

1

--------------------------------------------------------------------------------


 

removed, as Titleholder (defined in the Paris PSA) and to maintain ZEF in
existence and good standing (in each case) pending such approval of Hess France
and removal of ZEF as Titleholder and the Closing under the Paris PSA;

 

WHEREAS, pursuant to Section 7.2(b) of the Paris PSA, the Paris Basin Transfer
Documents (defined in the Paris PSA) were timely submitted to the relevant
Governmental Authority (defined in the Paris PSA), but as of the Execution Date,
such Governmental Authority has not approved such Paris Basin Transfer
Documents, and as such, Hess France has not been named Titleholder and ZEF has
not been removed as Titleholder (in each case) with respect to the Paris Basin
Assets (defined in the Paris PSA) (such failure to transfer title from ZEF to
Hess France, the “Lack of Approval”);

 

WHEREAS, the ZaZa Parties and the Hess Parties have alleged various claims and
counterclaims, all such claims identified under the heading Paris Claims on
Exhibit A, collectively, the “Paris Claims”;

 

WHEREAS, as part of a separate transaction, under the Texas Division of Assets
Agreement dated July 25, 2012 (the “Texas DOA”) among Hess Parent, ZaZa Parent
and ZaZa Energy (collectively, the “Texas Parties”), Hess Parent is entitled
pursuant to Section 2.3(c) of the Texas DOA to certain proceeds related to the
resolution of certain matters relating to the Sweet Home Leases (defined in the
Texas DOA) (the “Sweet Home Litigation Proceeds”);

 

WHEREAS, the ZaZa Parties and the Hess Parties have alleged various claims and
counterclaims, all such claims identified under the heading Texas Claims on
Exhibit A, collectively, the “Texas Claims”; and

 

WHEREAS, the Hess Parties and the ZaZa Parties desire and have agreed to settle
and release the Paris Claims and the Texas Claims pursuant to the terms set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Agreement shall have the meanings assigned to such terms in
the Paris PSA.

 

2.                                      Construction.  All references in this
Agreement to Exhibits, Sections, subsections, clauses and other subdivisions
refer to the corresponding Exhibits, Sections, subsections, clauses and other
subdivisions of or to this Agreement unless expressly provided otherwise. 
Titles appearing at the beginning of any Exhibits, Sections, subsections,
clauses and other subdivisions of this Agreement are for convenience only, do
not constitute any part of this Agreement and shall be disregarded in construing
the language hereof.  The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Section, subsection, clause or other
subdivision unless expressly so limited.  The words “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Section, subsection and clause hereof in which such words occur.  The word
“including” (in its

 

2

--------------------------------------------------------------------------------


 

various forms) means including without limitation.  All references to “$” or
“dollars” shall be deemed references to United States dollars.  Each accounting
term not defined herein will have the meaning given to it under GAAP as
interpreted as of the Execution Date.  Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.  Exhibits referred to herein are attached hereto and shall be
considered part of this Agreement for all purposes.  Reference herein to any
federal, state, local or foreign Law shall be deemed to also refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise, and shall also be deemed to refer to such Laws as in effect as of the
date hereof or as hereafter amended.

 

3.                                      No Admission of Liability.  The Parties
understand and agree that neither the making of this Agreement, nor the
performance of any obligations hereunder, nor the furnishing of any of the
consideration hereunder, is intended as (or shall be construed as) an admission
of any liability, fault or improper or unlawful conduct by any Party, and that
this Agreement shall not be admissible in any proceeding (except for a
proceeding to enforce the Agreement) and does not constitute evidence tending to
prove or disprove any of the claims or defenses of any Party.

 

4.                                      Texas Settlement Terms.  Notwithstanding
anything to the contrary contained in the Texas DOA, the Parties hereby agree,
effective as of the Execution Date, to the following:

 

4.1.                           Obligations of Hess.  In exchange for (a) the
release by the ZaZa Parties set forth in Section 8.1 with respect to the Texas
Claims and (b) the Hess Payment (defined below), Hess Parent agrees to
(i) deliver a counterpart of an amendment to the Texas DOA in the form attached
hereto as Exhibit B (the “Texas DOA Amendment”), terminating its rights to the
Sweet Home Litigation Proceeds and (ii) provide the release set forth in
Section 8.1 with respect to the Texas Claims.

 

4.2.                           Obligations of ZaZa.  In exchange for (a) the
release by the Hess Parties set forth in Section 8.1 with respect to the Texas
Claims and (b) delivery by Hess Parent of the Texas DOA Amendment, ZaZa Parent
agrees to (i) pay, or cause to be paid, to Hess Parent, $3,500,000 (the “Hess
Payment”) in immediately available funds pursuant to and in accordance with
Section 6, (ii) execute and deliver a counterpart of the Texas DOA Amendment and
(iii) provide the release set forth in Section 8.1 with respect to the Texas
Claims.

 

5.                                      Paris Settlement Terms.  Notwithstanding
anything to the contrary contained in the Paris PSA, the Parties hereby
acknowledge and agree, effective as of the Execution Date, to the following:

 

5.1.                           Obligations of Hess.  In exchange for (a) the
release by the ZaZa Parties set forth in Section 8.1 with respect to the Paris
Claims and (b) the termination of the Paris Basin ORRI and Paris Basin ORRI
Agreement as set forth in Section 5.3, Hess France agrees (i) that, subject to
Section 6, (A) ZaZa Parent shall be entitled to the Escrow Fund in full and
(B) to execute and deliver the Joint Instruction Letter (defined below) to
direct the Escrow Agent to distribute the Escrow Fund in accordance with this
Agreement and (ii) to provide the release set forth in Section 8.1 with respect
to the Paris Claims.

 

3

--------------------------------------------------------------------------------


 

5.2.                           Obligations of the ZaZa Parties.  In exchange for
(a) the release by the Hess Parties set forth in Section 8.1 with respect to the
Paris Claims and (b) the early release of the Escrow Fund from the escrow
account held by the Escrow Agent without the conditions for such release being
satisfied, the ZaZa Parties agree (i) to terminate (or cause to be terminated)
the Paris Basin ORRI and Paris Basin ORRI Agreement as set forth in Section 5.3,
(ii) to provide the release set forth in Section 8.1 with respect to the Paris
Claims and (iii) to comply with all reasonable instructions of Hess France to
undertake any further actions that may be required for Hess France to become a
Titleholder and for ZEF to be removed as a Titleholder in respect of each
Existing Paris Basin Permit; provided Hess France shall be responsible for and
fully reimburse such ZaZa Parties for all reasonable out of pocket Third Party
costs and expenses incurred by a ZaZa Party in undertaking such further actions
set forth in Section 5.2(iii).  ZaZa France further agrees to execute and
deliver a counterpart of the Joint Instruction Letter to direct the Escrow Agent
to distribute the Escrow Fund in accordance with this Agreement.

 

5.3.                           Termination of the Paris Basin ORRI and Paris
Basin ORRI Agreement.  Pursuant to that certain Assignment of Overriding Royalty
Interest and Assumption Agreement dated December 12, 2012, the Paris Basin ORRI
Agreement and the rights to the Paris Basin ORRI, were assigned by ZEF to ZaZa
Parent.  The Parties acknowledge and agree that (a) each of the Paris Basin ORRI
Agreement and the Paris Basin ORRI is hereby terminated and (b) that
(i) notwithstanding anything in the Paris PSA to the contrary, no ZaZa Party nor
any of its Affiliates, lenders, creditors, successors and/or assigns shall be
entitled to any past and/or future revenues or proceeds attributable to Hess
France’s working interest share of any hydrocarbons produced (or allocated and
attributed to), saved and sold from any Production Concession (defined in the
Paris Basin ORRI Agreement), including any Gross Proceeds (defined in the Paris
Basin ORRI Agreement) and (ii) neither Hess France nor any of its Affiliates
shall have any obligations or liability (whether accruing prior to, on or after
the Execution Date) to any ZaZa Party or any of their respective Affiliates,
lenders, creditors, successors and/or assigns with respect to the Paris Basin
ORRI and/or the Paris Basin ORRI Agreement.

 

5.4.                           Survival of Other Provisions of the Paris PSA. 
For the avoidance of doubt, all rights and obligations of the Parties (as
applicable) under the Paris PSA that are not modified pursuant to this Agreement
shall remain in full force and effect.

 

6.                                      Hess Payment.  ZaZa Parent
(a) acknowledges that, pursuant to Section 5.1(i), it is entitled to the Escrow
Fund in full and that pursuant to Section 4.2(b)(i) it is obligated to pay or
cause to be paid to Hess Parent the Hess Payment and (b) to satisfy such
obligations, directs ZaZa France and Hess France to cause the Escrow Agent to
deliver on the Execution Date (i) on ZaZa Parent’s behalf, the Hess Payment in
satisfaction of its payment obligations pursuant to Section 4.2(b)(i) and
(ii) on ZaZa Parent’s behalf, the balance of the Escrow Fund to the Holders (as
defined in the Lender Consent (defined below)) (as specified in the Joint
Instruction Letter).  On the Execution Date, each of Hess France and ZaZa France
shall execute and deliver to the Escrow Agent a joint instruction letter in
substantially the form attached hereto as Exhibit D (the “Joint Instruction
Letter”) directing the Escrow Agent to deliver to Hess Parent the Hess Payment
and to deliver to the Holders (as specified in such Joint Instruction Letter)
the balance of the Escrow Fund.  Concurrently with the execution of this
Agreement, ZaZa Parent shall (A) execute and deliver, and

 

4

--------------------------------------------------------------------------------


 

shall cause the Holders to execute and deliver, counterparts to the Lender
Consent in substantially the form of Exhibit C (the “Lender Consent”) and
(B) immediately pay the ZaZa Direct Payment (as defined in the Lender Consent)
to the Holders as provided in the Lender Consent.  ZaZa Parent shall notify Hess
Parent promptly upon the Holders’ receipt of the ZaZa Direct Payment.

 

7.                                      Representations, Warranties and
Indemnities.

 

7.1.                           Authority.  Each Party represents and warrants to
the other Parties that (a) such Party has full power and authority to enter into
and perform this Agreement, the documents delivered pursuant to this Agreement
to which it is a party and the transactions contemplated herein and therein and
(b) the execution, delivery, and performance by such Party of this Agreement and
the documents delivered pursuant to this Agreement to which it is a party have
been duly and validly authorized and approved by all necessary company or other
entity action on the part of such Party.

 

7.2.                           Non-Contravention.  Each Party represents and
warrants to the other Parties that the consummation of this Agreement and the
transactions contemplated hereby by such Party will not (i) violate any
provision of the certificate of incorporation or any other governing document of
such Party, (ii) violate, conflict with or constitute a breach of any Law
applicable to such Party, or (c) breach or violate, or result (with the giving
of notice or the lapse of time or both) in the breach, violation, acceleration
or termination of, any contract, indenture, lien, note, lease, agreement,
license or Law to which such Party is subject or by which any of its assets are
bound or subject.

 

7.3.                           Enforceability.  Each Party represents and
warrants to the other Parties that this Agreement is, and the documents
delivered pursuant to this Agreement to which such Party is a party are, the
valid and binding obligations of such Party and enforceable against such Party
in accordance with their respective terms.

 

7.4.                           No Consents.  Each Party represents and warrants
to the other Parties that there are no consents or other restrictions on
assignment, including, but not limited to, requirements for consents from third
parties to any assignment (in each case) that would be applicable in connection
with the consummation by such Party of the transactions contemplated herby or
under the documents delivered pursuant to this Agreement to which such Party is
a party that have not been obtained by such Party.

 

7.5.                           Bankruptcy.  Each Party represents and warrants
to the other Parties that there are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to the knowledge of
such Party, threatened against such Party or its Affiliates, and neither such
Party nor any of its Affiliates is insolvent or generally not paying its debts
as they become due.

 

7.6.                           No Assignment.  Each Party represents and
warrants to the other Parties that there has been, and there will be, no
assignment or other transfer of any of such Party’s interests in any of the
claims and causes of action released by such Party pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

7.7.                           Ownership of Paris Basin ORRI and Paris Basin
ORRI Agreement.  ZaZa Parent represents and warrants to the other Parties that,
immediately prior to the termination of the Paris Basin ORRI and the Paris Basin
ORRI Agreement as set forth in Section 5.3, ZaZa Parent is the owner of the
Paris Basin ORRI and of ZEF’s former interest under the Paris Basin ORRI
Agreement.

 

7.8.                           ZaZa Encumbrances.  ZaZa Parent represents and
warrants to the other Parties that (a) those Liens (as defined in that certain
Securities Purchase Agreement, dated February 21, 2012, by and among the ZaZa
Parent and the lender parties thereto (as amended the “Securities Agreement”))
held by the Holders (as defined in the Lender Consent) that are a party to the
Lender Consent being released under the Lender Consent are all of the Liens or
other encumbrances granted pursuant to the Securities Agreement on the Escrow
Fund, the Paris Basin ORRI and/or the Paris Basin ORRI Agreement; (b) other than
the Liens held by such Holders being released under the Lender Consent, there
are no Liens or other encumbrances arising by, through or under any ZaZa Party
or any of its Affiliates on the Escrow Fund, the Paris Basin ORRI and/or the
Paris Basin ORRI Agreement; and (c) the Holders that are a party to the Lender
Consent are the only parties necessary to cause the Collateral Agent (as defined
in the Securities Agreement) to effect a release of the Liens on the Escrow
Fund, the Paris Basin ORRI and/or the Paris Basin ORRI Agreement.

 

7.9.                           Hess Encumbrances.  Hess Parent represents and
warrants to the other Parties that there are no Liens or other encumbrances
arising by, through or under any Hess Party or any of its Affiliates on the
Escrow Fund.

 

7.10.                    Indemnity.  Each ZaZa Party hereby indemnifies, defends
and holds harmless each of the Hess Parties, each of the Hess Parties’ parents,
members, partners, subsidiaries, and Affiliates, and each of such Person’s
agents, representatives, directors, employees, attorneys, advisors, insurers,
successors and assigns, from and against any damages, costs, expenses or
liability of any kind (including costs of defense and attorneys’ fees) arising
out of, attributable to or as a result of the breach by any ZaZa Party of its
representation, warranties or covenants set forth in this Agreement or in the
documents delivered by such Party pursuant to this Agreement.  Each Hess Party
hereby indemnifies, defends and holds harmless each of the ZaZa Parties, each of
the ZaZa Parties’ parents, members, partners, subsidiaries, and Affiliates, and
each of such Person’s agents, representatives, directors, employees, attorneys,
advisors, insurers, successors and assigns, from and against any damages, costs,
expenses or liability of any kind (including costs of defense and attorneys’
fees) arising out of, attributable to or as a result of the breach by any Hess
Party of its representation, warranties or covenants set forth in this Agreement
or in the documents delivered by such Party pursuant to this Agreement.

 

8.                                      Release.

 

8.1.                           Release.  Subject to Section 3, to the fullest
extent permitted by applicable Law, (a) each of the Hess Parties, on its own
behalf and on behalf of each of its subsidiaries, Affiliates and successors and
assigns, on the one hand, and (b) each of ZaZa Parties, on its own behalf and on
behalf of each of its subsidiaries, Affiliates and successors and assigns,

 

6

--------------------------------------------------------------------------------


 

on the other hand (each of the Persons in clauses (a) and (b), a “Releasing
Party” and collectively, the “Releasing Parties”), hereby fully, finally and
irrevocably releases and discharges each of the other Releasing Parties and each
of such other Releasing Party’s Affiliates and such other Releasing Party’s and
its Affiliates’ respective members, partners, directors, employees, managers,
officers, agents and attorneys, past and present, and each of their respective
successors and assigns (collectively, the “Released Parties”), of and from any
and all claims, counterclaims, causes of action, lawsuits, suits, charges,
debts, indemnities, controversies, accounts, damages, judgments, liens,
obligations, liabilities, proceedings, losses (including diminution of value), 
loss of profits, costs and expenses (whether actual, consequential or punitive),
interest (including prejudgment interest), penalties, fines, reasonable legal
fees, disbursements and costs of investigations, deficiencies, levies and
duties, governmental investigations, audits, administrative orders and demands
(collectively, “Claims”) and obligations (including indemnification
obligations), of any type or nature, asserted or unasserted, known or unknown,
absolute or contingent or liquidated or unliquidated, and whether arising out of
or under any Law, equitable principles, or otherwise, (in each case) that arise
out of or are attributable to the Paris Claims and/or the Texas Claims,
including any acts or omissions prior to the Execution Date by such Releasing
Party in connection with the Paris Claims and/or the Texas Claims.

 

8.2.                           Agreements Relating to the Release.  Each
Releasing Party agrees that (a) the release set forth in Section 8.1 may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release, (b) no
fact, event, circumstance, evidence or transaction which could not be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth in Section 8.1,
(c) it has consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the other Parties, (d) the release set forth in Section 8.1 may not be
changed, amended, waived, discharged or terminated orally and (e) the validity
and effectiveness of the release set forth in Section 8.1 does not depend in any
way on any such representations, acts and/or omissions or the accuracy,
completeness or validity thereof.  The provisions of this Section 8 shall
survive the execution and delivery of this Agreement without limitation.

 

9.                                      Enforcement.  ZaZa Parent agrees to
enforce all of its rights under the Lender Consent to the extent (a) reasonably
requested by Hess Parent and (b) relating directly or indirectly to any
representation, warranty or covenant made herein by any ZaZa Party.

 

10.                               Confidentiality.  All of the terms and
provisions of this Agreement shall be kept confidential by all Parties and their
Representatives, except to the extent (and then only to the extent required)
(a) necessary to secure the enforcement of this Agreement; (b) required to be
disclosed to counsel, lenders, creditors or accountants, in which case the
information to the extent required may be disclosed to said counsel, lenders,
creditors or accountants; or (c)  required (upon advice of counsel) by
applicable securities or other Laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
Affiliates, provided that in the case of any disclosures described in
subsections (a), (b) or (c) above, each Party shall use its

 

7

--------------------------------------------------------------------------------


 

reasonable efforts to consult with the other non-Affiliated Parties regarding
the contents of any such disclosure prior to making such disclosure.

 

11.                               Public Announcements.  Without the prior
written consent of the other Party (which such consent may be withheld in its
sole discretion), no Party may issue any press release or other public
announcement regarding this Agreement or the transactions contemplated hereby
except to the extent (and then only to the extent required to be disclosed)
(a) necessary to secure the enforcement of this Agreement or (b) required (upon
advice of counsel) by applicable securities or other Laws or regulations or the
applicable rules of any stock exchange having jurisdiction over the Parties or
their respective Affiliate; provided that in the case of any disclosures
described in subsections (a) or (b) each Party shall use its reasonable efforts
to consult with the other non-Affiliated Parties regarding the contents of any
such release or announcement prior to making such release or announcement.

 

12.                               Binding Effect.  This Agreement shall be
binding upon the Parties and their respective successors and  assigns.

 

13.                               Interpretation.  The Parties acknowledge that
(a) the Parties have had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transaction contemplated
hereby, (b) this Agreement is the result of arms-length negotiations from equal
bargaining positions and (c) the Parties and their respective counsel
participated in the preparation and negotiation of this Agreement.  Any rule of
construction that a contract be construed against the drafter shall not apply to
the interpretation or construction of this Agreement.

 

14.                               Governing Law; Choice of Forum.  THIS
AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.  All disputes arising out of or in connection with this
Agreement shall be exclusively and definitively resolved pursuant to final and
binding arbitration under the Rules of Arbitration of the International Chamber
of Commerce (“ICC”) and the other provisions of Schedule 1 hereto.

 

15.                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to any Party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

16.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original instrument, but all
such counterparts together shall constitute one agreement. A Party’s delivery of
an executed counterpart signature page by facsimile (or email) is as effective
as executing and delivering this Agreement in the presence of the other
Parties.  No Party shall be bound until such time as all of the Parties have
executed counterparts of this Agreement.

 

8

--------------------------------------------------------------------------------


 

17.                               Notices.  All notices and other communications
which are required or may be given pursuant to this Agreement must be given in
writing, in English, and delivered personally, by courier, by telecopy or by
registered or certified mail, postage prepaid, as follows:

 

If to Hess Parent:

 

Hess Corporation

1501 McKinney Street

Houston, Texas  77010

Attention:  J. Douglas Eisele, Director US Exploration & Production

Telephone:  713-496-7355

Fax:  713-496-8041

 

With a copy to:

 

Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

Attention:  Timothy B. Goodell, General Counsel

Telephone:  212-536-8004

Fax:  212-536-8241

 

If to Hess France:

 

Hess Oil France S.A.S

16-18 rue du Quatre-Septembre

75002 Paris, France

Attention:  President

Telephone: +33 1 44 71 22 00

Fax: +33 1 49 24 97 30

 

With copies to:

 

c/o Hess Corporation

1501 McKinney Street

Houston, Texas  77010

Attention:  J. Douglas Eisele, Director US Exploration & Production

Telephone:  713-496-7355

Fax:  713-496-8041

 

and to:

 

Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

Attention:  Timothy B. Goodell, General Counsel

Telephone:  212-536-8004

Fax:  212-536-8241

 

9

--------------------------------------------------------------------------------


 

If to any ZaZa Party:

 

ZaZa France S.A.S.

ZaZa International Holding LLC

c/o ZaZa Energy Corporation

1301 McKinney Street, Suite 2800

Houston, Texas 77010

Attention: Scott Gaille, Chief Compliance Officer

Telephone: 713-595-1900

Fax: 713-595-1919

 

A Party may change its address for notice by notice to the other Parties in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

 

18.                               Parties in Interest.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the
Parties, or to the extent provided in Section 7.9 and/or Section 8 their
respective related Representatives hereunder, any rights, remedies, obligations
or liabilities under or by reason of this Agreement; provided that only a Party
will have the right to enforce the provisions of this Agreement on its own
behalf or on behalf of any of its related Representatives (but shall not be
obligated to do so).

 

19.                               No Waiver.  All waivers of any provision or
breach of this Agreement must be in writing, executed by the waiving party.  No
waiver of any provision or breach of this Agreement shall be a waiver of any
other provision or breach of this Agreement or any subsequent breach.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date set forth above.

 

 

 

HESS CORPORATION

 

 

 

By:

/s/ RE Fast

 

Name:

RE Fast

 

Title:

VP

 

 

 

HESS OIL FRANCE

 

 

 

By:

/s/ RE Fast

 

Name:

RE Fast

 

Title:

VP

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

ZAZA ENERGY, LLC

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

ZAZA FRANCE S.A.S.

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

ZAZA INTERNATIONAL HOLDING LLC

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

Signature Page to Settlement and Release Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Claims

 

For purposes of this Agreement, “Paris Claims” means, collectively, claims with
respect to: (a) the Lack of Approval and related litigation, including claims
that the Parties’ actions contributed to or caused the Lack of Approval, and
that a Party was being economically harmed, (b) the Paris Basin ORRI and the
Paris Basin ORRI Agreement, including claims regarding a loss in the value of
the Paris Basin ORRI, (c) the Escrow Agreement and the Escrow Fund,
(d) disparaging statements allegedly made by a Party or any of its respective
Representatives (defined in the Paris PSA) with respect to any other Party or
such other Party’s Affiliates, and (e) the enforceability of the obligations of
a Party under the Paris PSA, and including those claims described in that
certain Demand Letter dated December 2, 2013, from ZaZa Energy Corporation to
Hess Corporation.

 

For purposes of this Agreement, “Texas Claims” means, collectively, claims with
respect to: (a) the Sweet Home Litigation Proceeds, (b) the right of Hess to
have received the overriding royalty interests granted by ZaZa Parent to Hess
Parent in connection with the consummation of the transactions under the Texas
DOA and the obligation of Hess to amend the terms of any such overriding royalty
interest, (c) disparaging statements allegedly made by a Party or any of its
respective Representatives with respect to any other Party or such other Party’s
Affiliates, and (d) the final settlement statement delivered in connection with
the Texas DOA and the amounts owing thereunder.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ARBITRATION PROVISIONS

 

1.             The arbitration shall be conducted by three arbitrators, unless
the Parties agree to a sole arbitrator within thirty (30) days after the filing
of the arbitration. For greater certainty, for purposes of this Schedule 1, the
filing of the arbitration means the date on which the claimant’s request for
arbitration is received by the other Parties.

 

2.             If the arbitration is to be conducted by a sole arbitrator, then
the arbitrator will be jointly selected by the Hess Parties and the ZaZa
Parties.  If the Parties fail to agree on the arbitrator within thirty (30) days
after the filing of the arbitration, then the ICC shall appoint the arbitrator.

 

3.             If the arbitration is to be conducted by three arbitrators, the
Hess Parties shall nominate one co-arbitrator and the ZaZa Parties shall
nominate a co-arbitrator. The two co-arbitrators shall, in coordination with the
Party that appointed them, then nominate a third arbitrator, who shall serve as
the presiding arbitrator.   If either the Hess Parties or the ZaZa Parties fail
to appoint their arbitrator or if the appointed arbitrators cannot reach an
agreement on the presiding arbitrator within the applicable time period set out
in the ICC Rules, then the ICC shall appoint the remainder of the three
arbitrators not yet appointed.

 

4.             If the Parties initiate multiple arbitration proceedings, the
subject matters of which are related by common questions of law or fact and
could result in conflicting awards or obligations, then all such proceedings may
be consolidated into a single arbitral proceeding.

 

5.             Unless otherwise agreed by the Parties in writing, the place of
arbitration shall be Houston, Texas.  The arbitration proceedings shall be
conducted in the English language and the arbitrator(s) shall be fluent in the
English language.  The Parties agree that discovery and evidence in the
arbitration shall be governed by the IBA Rules on the Taking of Evidence in
International Commercial Arbitration.  Subject to any relevant legal privilege
against disclosure, the arbitration tribunal shall have the power to make all
orders necessary for the disclosure contemplated above, which orders the Parties
consent in advance to obey.

 

6.             The award of the arbitral tribunal shall be final and binding. 
Judgment on the award of the arbitral tribunal may be entered and enforced by
any court of competent jurisdiction.

 

7.             The single arbitrator or the presiding arbitrator (as the case
may be) shall be a citizen of the United States of America, unless the Parties
otherwise agree.

 

8.             Notwithstanding the foregoing, either Party may apply to a court
for interim measures (a) prior to the constitution of the arbitral tribunal (and
thereafter as necessary to enforce the arbitral tribunal’s rulings); or (b) in
the absence of the jurisdiction of the arbitral tribunal to rule on interim
measures in a given jurisdiction.  The Parties agree that seeking and obtaining
such interim measures shall not waive the right to arbitration.  The arbitrators
(or in an emergency the presiding arbitrator acting alone in the event one or
more of the other arbitrators is unable to be involved in a timely fashion) may
grant interim measures including injunctions, attachments and conservation
orders in

 

--------------------------------------------------------------------------------


 

appropriate circumstances, which measures may be immediately enforced by court
order.  Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the Parties to
present evidence and arguments.

 

9.              Each Party will bear its own attorney’s fees.  The costs of the
arbitration proceedings will be borne ½ by the Hess Parties and ½ by the ZaZa
Parties.

 

10.       The award shall include interest, as determined by the arbitral award,
from the date of any default or other breach of this Agreement until the
arbitral award is paid in full.  Interest shall be awarded at the Prime Rate (as
published in the Wall Street Journal).

 

11.       The arbitral award shall be made and payable in United States dollars,
free of any tax or other deduction.

 

12.       The Parties waive their rights to claim or recover, and the arbitral
tribunal shall not award, any punitive, multiple, or other exemplary damages
(whether statutory or common law).

 

13.       To the extent permitted by law, any right to appeal or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any governmental authority, is hereby waived by the
Parties except with respect to the limited grounds for modification or
non-enforcement provided by any applicable arbitration statute or treaty.

 

14.       All negotiations, mediation, arbitration, and expert determinations
relating to a any dispute between the Parties (including a settlement resulting
from negotiation or mediation, an arbitral award, documents exchanged or
produced during a mediation or arbitration proceeding, and memorials, briefs or
other documents prepared for the arbitration) are confidential and shall not be
disclosed to any Person that is not a Party to this Agreement or an Affiliate
thereof (such Person, a “Third Party”) by either Party, except to the extent
necessary to (a) enforce this Schedule 1 or any arbitration order or award (or
court order related to the arbitration); (b) to enforce or defend the rights of
a Party, or as required by law; (c) comply with the disclosure requirements of
applicable securities laws; or (d) allow Third Party professionals employed by a
Party to perform their respective services; provided, however, that breach of
this confidentiality provision shall not void any settlement, expert
determination or award.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Texas DOA Amendment

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO

TEXAS DIVISION OF ASSETS AGREEMENT

 

THIS FIRST AMENDMENT TO TEXAS DIVISION OF ASSETS AGREEMENT (this “Amendment”) is
entered into this          day of February, 2014 (the “Execution Date”), by and
among Hess Corporation, a Delaware corporation (“Hess Parent”), ZaZa Energy
Corporation, a Delaware corporation (“ZaZa Parent”) and ZaZa Energy, LLC, a
Texas limited liability company (“ZaZa Energy”).  Hess Parent, ZaZa Parent and
ZaZa Energy are sometimes referred to herein as the “Parties” and each, a
“Party”.

 

WHEREAS, the Parties entered into that certain Texas Division of Assets
Agreement dated July 25, 2012 (the “DOA”), pursuant to which the Parties agreed
to terminate their business relationship and to divide the Texas Combined Assets
(defined below) among the Parties in accordance with the terms thereof; and

 

WHEREAS, the Parties are also party to that certain Settlement and Release
Agreement dated as of the Execution Date pursuant to which each Party agrees to
settle and release certain claims against the other Party, including by amending
the DOA to effect the release by Hess Parent of claims to proceeds of certain
litigation relating to the Sweet Home Leases (defined below);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the DOA as follows:

 

1.             Certain Definitions.  Unless otherwise defined in this Amendment,
all capitalized terms will have the meanings set forth in the DOA.

 

2.             Amendment of Section 2.3(c).  Section 2.3(c) of the DOA is hereby
deleted in its entirety and the following Section 2.3(c) is hereby substituted
therefor:

 

(c) Payment of Certain Claim Proceeds.  Effective upon Closing, Hess Parent
hereby assigns to ZaZa Energy any claims that Hess Parent may have against Third
Parties with respect to such Third Parties’ obligations prior to or as of the
Closing Date to deliver to Hess Parent Leases covering lands in the Hackberry
Area, the Moulton Area or the Sweet Home Area, including any and all recoveries
that are or may be obtained by ZaZa Energy or ZaZa Parent in connection with,
the lawsuit styled ZAZA v. EMERALD LEASING LLC, FLMK ACQUISITION, LLC, ET AL.

 

3.             Amendment Compliance.  The Parties acknowledge that this
Amendment complies with the requirements to alter or amend the Agreement, as
stated in Section 13.8 of the DOA.

 

4.             References.  All references to the DOA shall be considered to be
references to the DOA as modified by this Amendment, and, except as modified
hereby, the DOA shall remain in full force and effect.

 

5.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one

 

--------------------------------------------------------------------------------


 

agreement.  A Party’s delivery of an executed counterpart signature page by
facsimile (or email) is as effective as executing and delivering this Amendment
in the presence of the other Parties.  No Party shall be bound until such time
as all of the Parties have executed counterparts of this Amendment.

 

6.             Incorporation by Reference.  Section 1.2 of the DOA and
Section 13.4 of the DOA are incorporated herein mutatis mutandis.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties on the
Execution Date.

 

 

HESS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

TEXAS DIVISION OF ASSETS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Lender Consent

 

--------------------------------------------------------------------------------


 

February       , 2014

 

ZaZa Energy Corporation

1301 McKinney Street, Suite 2800

Houston, Texas 77010

 

Re:  Securities Purchase Agreement and Hess Settlement Documents

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated February 21, 2012 (as amended and in effect from time to time, the
“Securities Purchase Agreement”), among ZaZa Energy Corporation, a Delaware
corporation (“ZaZa Energy”), and the Purchasers party thereto, (b) that certain
Paris Basin Purchase and Sale Agreement executed on July 25, 2012, and effective
June 1, 2012, by and among (i) Hess Oil France (“Hess France”) and (ii) ZaZa
Energy France SAS (“ZEF”), ZaZa International Holding Limited Liability Company
(“ZIH”) and ZaZa France S.A.S. (“ZaZa France”), and all exhibits, schedules and
other attachments thereto (as amended from time to time, collectively, the
“Paris Basin Agreement”), (c) that certain Escrow Agreement, entered into as of
July 25, 2012 (the “Escrow Agreement”), by and among ZEF, ZaZa France, ZIH, Hess
France and JPMorgan Chase Bank, N.A., as escrow agent (the “Escrow Agent”), and
(d) that certain Texas Division of Assets Agreement executed on July 25, 2012
and effective June 1, 2012, by and among Hess Corporation, a Delaware
corporation (“Hess Parent” and together with Hess France, the “Hess Parties”),
ZaZa Energy and ZaZa Energy LLC, a Texas limited liability company (“ZaZa LLC”
and collectively with ZaZa Energy, ZaZa France and ZIH, the “ZaZa Parties”), and
all exhibits, schedules and other attachments thereto (as amended from time to
time, collectively, the “Texas DOA”).  Capitalized terms which are used herein
without definition and which are defined in the Securities Purchase Agreement
shall have the same meanings herein as in the Securities Purchase Agreement.

 

This letter agreement (this “Consent”) is to confirm that ZaZa Energy is hereby
offering to prepay the Notes pursuant to paragraph 5H of the Securities Purchase
Agreement, as further described below, and that ZaZa Energy has requested in
connection therewith and with the settlement of certain disputes among the Hess
Parties, on the one hand, and the ZaZa Parties, on the other hand, relating to,
among other things, (a) the escrow arrangements described in the Paris Basin
Agreement and the Escrow Agreement, (b) the termination of that certain Paris
Basin ORRI Agreement (as defined in the Paris Basin Agreement) and that certain
Paris Basin ORRI (as defined in the Paris Basin Agreement), and (c) the Sweet
Home Litigation Proceeds (as defined in the Settlement Agreement (as defined
below)), that the holders of the Securities (collectively, the “Holders”):

 

(i)            consent to the ZaZa Parties entry into, and performance of
obligations under, that certain Settlement and Release Agreement, dated as of
the date hereof, by and among the ZaZa Parties and the Hess Parties, and all
exhibits, schedules and other attachments thereto (collectively, in the form
attached hereto as Exhibit A, the “Settlement Agreement”),

 

(ii)           agree that this Consent shall constitute ZaZa Energy’s
irrevocable written offer to prepay the Notes pursuant to paragraph 5H of the
Securities Purchase Agreement,

 

1

--------------------------------------------------------------------------------


 

(iii)          waive the prepayment notice and timing requirements set forth in
paragraph 5H of the Securities Purchase Agreement (and ZaZa Energy hereby agrees
to waive the notice and timing requirements set forth in such paragraph),

 

(iv)          agree to cause the Collateral Agent to release its Liens on
(A) $3,500,000 in the escrow account maintained pursuant to the Escrow Agreement
(such amount with respect to which such Liens are so released, the “Hess Escrow
Amount” and all amounts remaining in such escrow account other than the Hess
Escrow Amount, the “Remaining Escrow Amount”) and (B) the Paris Basin ORRI and
the Paris Basin ORRI Agreement; and

 

(v)           consent to ZaZa Energy’s direction of ZaZa France and Hess France
to cause the Escrow Agent to distribute the Hess Escrow Amount to Hess Parent.

 

In consideration of the agreements and provisions herein contained, each of the
undersigned Holders hereby:

 

(A)          consents to the ZaZa Parties’ entry into, and performance of all
obligations under, the Settlement Agreement, including, but not limited to,
(1) the termination of the Paris Basin ORRI Agreement and the Paris Basin ORRI
in connection with the settlement of certain matters relating to the Paris Basin
Agreement, all as further described in the Settlement Agreement and (2) the
payment by ZaZa Energy to Hess Parent of the Hess Escrow Amount (by causing the
Escrow Agent to distribute the Hess Escrow Amount to Hess Parent) in connection
with the settlement of certain matters relating to the Texas DOA, all as further
described in the Settlement Agreement;

 

(B)          consents to ZaZa Energy’s direction of ZaZa France and Hess France
to cause the Escrow Agent to simultaneously distribute the Hess Escrow Amount to
Hess Parent and the Remaining Escrow Amount to the applicable Holders (in their
pro rata shares) as partial payment of the Prepayment Amount on behalf of ZaZa
Energy;

 

(C)          represents and warrants to the ZaZa Parties that, to such Holder’s
knowledge, the Liens held by the Collateral Agent, for the benefit of the
Holders, are the only Liens arising under or in connection with the Securities
Purchase Agreement or other Transaction Documents on the Hess Escrow Amount, the
Paris Basin ORRI and/or the Paris Basin ORRI Agreement;

 

(D)          agrees that, following the delivery and effectiveness of this
Consent, such Holder shall have no right or claims with respect to the Hess
Escrow Amount, the Paris Basin ORRI and/or the Paris Basin ORRI Agreement;

 

(E)           agrees that this Consent shall constitute ZaZa Energy’s
irrevocable written offer to such Holder to prepay the Notes pursuant to
paragraph 5H of the Securities Purchase Agreement;

 

(F)           accepts such prepayment offer and agrees to waive the notice and
timing requirements set forth in paragraph 5H of the Securities Purchase
Agreement; so long as, on or before the date hereof ZaZa Energy shall prepay the
Notes (directly and indirectly through the payment of the Remaining Escrow
Amount)  in an aggregate amount equal to the amount required to reduce the
aggregate outstanding principal balance of the Notes to $15,000,000 (after
giving effect to such prepayment), together with accrued and unpaid interest and
the Applicable Premium (collectively, the “Prepayment Amount”), consistent with
the computations set forth on Exhibit B hereto, and together with the reasonable
fees and disbursements of the Holders’ special counsel and the Holders hereby
acknowledge that such Prepayment Amount shall be paid in part directly by ZaZa
Energy to the applicable Holders (in their respective pro rata shares)
concurrently with the execution of the Settlement Agreement by the parties
thereto (such

 

2

--------------------------------------------------------------------------------


 

portion of the Prepayment Amount, the “ZaZa Direct Payment”) and the remaining
portion of the Prepayment Amount will be delivered on ZaZa Energy’s behalf by
the Escrow Agent delivering to the applicable Holders’ their respective pro rata
shares of the Remaining Escrow Amount pursuant to joint written instructions by
ZaZa France and Hess France; and

 

(G)          agrees that, concurrently with the applicable Holders’ receipt of
their respective pro rata shares of the ZaZa Direct Payment and the delivery of
the joint written instructions by ZaZa France and Hess France to the Escrow
Agent to deliver the Hess Escrow Amount to Hess Parent on behalf of ZaZa Energy
and the Remaining  Escrow Amount to the applicable Holders in their respective
pro rata shares on behalf of ZaZa Energy in accordance with the Settlement
Agreement, the Required Noteholders shall cause the Collateral Agent to release
its Liens on the Hess Escrow Amount, the Paris Basin ORRI and the Paris Basin
ORRI Agreement pursuant to a letter in the form of Exhibit C hereto.

 

In consideration of the agreements of the Holders contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, except with respect to the representations, warranties and/or
covenants of the Holders contained in this Consent, each Credit Party, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges each Holder, and its successors and assigns, and its present and
former shareholders, partners, members, managers, consultants, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives, and all persons acting by, through,
under or in concert with any of them (each Holder and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”) of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, recoupment, rights of setoff, demands and liabilities
whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, known or unknown, contingent or mature, suspected or unsuspected,
both at law and in equity, which any Credit Party or any of its respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Consent, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Securities Purchase Agreement, or any of the other Transaction
Documents or transactions thereunder or related thereto.

 

Each Credit Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

Each Credit Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

In entering into this Consent, each Credit Party has consulted with, and has
been represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the release set forth above
does not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The release set forth herein
shall survive the termination of this Consent, the Transaction Documents and the
payment in full of the Notes.

 

3

--------------------------------------------------------------------------------


 

Each Credit Party acknowledges and agrees that the release set forth above may
not be changed, amended, waived, discharged or terminated orally.

 

Each party hereto hereby acknowledges and agrees that time is of the essence to
this Consent.

 

Except as amended or waived hereby, all of the respective terms, conditions and
provisions of the Securities Purchase Agreement shall remain the same and shall
continue in full force and effect.  This Consent supersedes any and all of our
prior communications with you (written or oral), if any, regarding the subject
of this Consent.

 

If the foregoing is in accordance with your understanding, please confirm your
agreement to the amendment set forth herein by signing this Consent in the space
indicated below and return it to us.

 

THIS CONSENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS
OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

This Consent may be executed in counterparts.  Delivery of an executed signature
page by electronic transmission shall be effective as delivery of a manually
signed counterpart of this Consent and shall be admissible into evidence for all
purposes.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MSDC ZEC INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Marcello Liguori

 

Title:

Vice President

 

 

 

 

 

 

 

SENATOR SIDECAR MASTER FUND LP

 

 

 

 

By:

Senator Investment Group LP, its investment manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Evan Gartenlaub

 

 

Title:

General Counsel

 

(ZaZa Lender Consent)

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

O-CAP PARTNERS, L.P.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TALARA MASTER FUND, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BLACKWELL PARTNERS, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PERMAL TALARA LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(ZaZa Lender Consent)

 

--------------------------------------------------------------------------------


 

 

WINMILL INVESTMENTS LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(ZaZa Lender Consent)

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

 

ZAZA ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZAZA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZAZA ENERGY, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TOREADOR RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZAZA ENERGY DEVELOPMENT, LLC, a

 

Texas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZAZA PETROLEUM MANAGEMENT, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(ZaZa Lender Consent)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[See attached Settlement Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[See attached prepayment description and computations]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

February       , 2014

 

ZaZa Energy Corporation

1301 McKinney Street, Suite 2800

Houston, Texas 77010

 

Re:  Securities Purchase Agreement and Hess Settlement Documents

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated February 21, 2012 (as amended and in effect from time to time, the
“Securities Purchase Agreement”), among ZaZa Energy Corporation, a Delaware
corporation (“ZaZa Energy”), and the Purchasers party thereto, (b) that certain
Paris Basin Purchase and Sale Agreement executed on July 25, 2012 and effective
June 1, 2012, by and among (i) Hess Oil France (“Hess France”) and (ii) ZaZa
Energy France SAS (“ZEF”), ZaZa International Holding Limited Liability Company
(“ZIH”) and ZaZa France S.A.S. (“ZaZa France”), and all exhibits, schedules and
other attachments thereto (as amended from time to time, collectively, the
“Paris Basin Agreement”), (c) that certain Escrow Agreement, entered into as of
July 25, 2012 (the “Escrow Agreement”), by and among ZEF, ZaZa France, ZIH, Hess
France and JPMorgan Chase Bank, N.A., as escrow agent (the “Escrow Agent”), and
(d) that certain letter agreement dated as of even date herewith by the Holders
(as defined therein) and the Credit Parties (the “Consent Letter”).  Capitalized
terms which are used herein without definition and which are defined in the
Securities Purchase Agreement or the Consent Letter, as applicable, shall have
the same meanings herein as in the Securities Purchase Agreement or the Consent
Letter, as applicable.

 

The Collateral Agent, on behalf of the Secured Parties (as defined in the
Security Agreement), acknowledges and agrees that all security interests and
liens in or on the Hess Escrow Amount, the Paris Basin ORRI and/or the Paris
Basin ORRI Agreement (in each case) which any of the Credit Parties may have
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Securities Purchase Agreement or any of the other any
Transaction Document, are hereby released in their entirety.

 

 

Very truly yours,

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Escrow Joint Instruction Letter

 

--------------------------------------------------------------------------------


 

Joint Instruction Letter

 

February       , 2014

 

JPMorgan Chase Bank, N.A.

Escrow Services

One Chase Manhattan Plaza, 21st Floor

New York, NY 10005

Attention:  Joan King-Francois/Rola Tseng-Pappalardo

Fax No.: 212.552.2803

Email Address: (New York) ec.escrow@jpmorgan.com

 

Re:                             Hess/ZaZa Escrow Account — Number 469801703

 

Ladies and Gentlemen:

 

Reference is made to that certain Escrow Agreement dated as of July 25, 2012
(the “Escrow Agreement”) by and among ZaZa Energy France (formerly known as
Toreador Energy France), a société par actions simplifiée existing under the
Laws of France, ZaZa France S.A.S., a société par actions simplifiée existing
under the Laws of France, ZaZa International Holding LLC (formerly known as
Toreador International Holding LLC), a Hungarian company, Hess Oil France, a
société par actions simplifiée existing under the Laws of France, and JPMorgan
Chase Bank, NA.  All capitalized terms used but not defined in this “Joint
Instruction” shall have the meaning given to such term in the Escrow Agreement.

 

Pursuant to the terms of the Escrow Agreement, each of the undersigned hereby
authorizes and instructs you to release the Fund from the Escrow Account in
immediately available funds as soon as reasonably practicable in the amounts and
to the accounts set forth below:

 

Amount:

 

 

Bank name:

 

 

ABA number:

 

 

Account name:

 

 

Account number:

 

 

 

1

--------------------------------------------------------------------------------


 

ZAZA FRANCE S.A.S.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HESS OIL FRANCE

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Joint Instruction Letter to Escrow Agent

 

--------------------------------------------------------------------------------